 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, OR
HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED UNDER THE ACT OR, (II) THE
TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND AN OPINION OF COUNSEL
IN A FORM REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES HAS BEEN
RENDERED.




WARRANT
TO PURCHASE COMMON STOCK
OF
NEUROLOGIX, INC.


(void after April 28, 2015)




No. W-203


THIS CERTIFIES THAT, for value received, Corriente Master Fund, L.P. or its
registered assigns (the “Holder”), from and after the date hereof, and subject
to the terms and conditions herein set forth, is entitled to purchase from
Neurologix, Inc., a Delaware corporation (the “Company”), at any time before
5:00 p.m. New York City time on April 28, 2015 (the “Termination Date”),
1,077,586 shares (the “Warrant Shares”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), at a price per share equal to the Warrant
Price (as defined below) upon exercise of this Warrant pursuant to Section 5
hereof.  The number of Warrant Shares is subject to adjustment under Section 2.


1.           Definitions.  As used in this Warrant, the following terms have the
definitions ascribed to them below:


 
(a)
“Cash Shares” shall have the meaning ascribed to them in Section 5(a).

 
 
(b)
“Issuance Date” means April 28, 2008.

 
 
(c)
“Offering Warrants” shall have the meaning ascribed to the term in Section 8.

 
 
(d)
“Person” means any individual, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

 
 
(e)
“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of November 19, 2007, as amended, by the Amendment to the Registration
Rights Agreement, dated as of April 28, 2008, by and among the Company, the
initial Holder of this Warrant, General Electric Pension Trust, DaimlerChrysler
Corporation Master Retirement Trust and certain funds managed by ProMed Asset
Management LLC.

 
 
(f)
“Subscription Agreement” means that certain Stock and Warrant Subscription
Agreement dated as of April 28, 2008 between the Company and the initial Holder
of this Warrant.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(g)
“Warrant Price” means $1.39 per share subject to adjustment under Section 2.

 
2.           Adjustments and Notices.  The Warrant Price and/or the Warrant
Shares shall be subject to adjustment from time to time in accordance with this
Section 2.  The Warrant Price and/or the Warrant Shares shall be adjusted to
reflect all of the following events that occur on or after the Issuance Date.


(a)           Subdivision, Stock Dividends or Combinations.  In case the Company
shall at any time subdivide the outstanding shares of the Common Stock or shall
issue a stock dividend with respect to the Common Stock, the Warrant Price in
effect immediately prior to such subdivision or the issuance of such dividend
shall be proportionately decreased, and the number of Warrant Shares for which
this Warrant may be exercised immediately prior to such subdivision or the
issuance of such dividend shall be proportionately increased.   In case the
Company shall at any time combine the outstanding shares of the Common Stock,
the Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such combination shall be
proportionately decreased.  In each of the foregoing cases, the adjustment shall
be effective at the close of business on the date of such subdivision, dividend
or combination, as the case may be.
 
(b)           Reclassification, Exchange, Substitution, In-Kind
Distribution.  Upon any reclassification (other than a change in par value or
from par value to no par value or from no par value to par value or as a result
of a stock dividend or subdivision, split-up or combination of shares covered in
clause (a) above), exchange, substitution or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than shares of the Common Stock, the Holder shall be entitled to
receive, upon exercise of this Warrant, the number and kind of securities and
property that the Holder would have received if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend.  The Company or its successor shall promptly issue to the Holder a new
warrant for such new securities or other property.  The new warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise or conversion of the new warrant. The provisions
of this Section 2(b) shall similarly apply to successive reclassifications,
exchanges, substitutions, or other events and successive dividends.
 
(c)           Reorganization, Merger etc. In case of any merger or consolidation
of the Company (where the Company is not the surviving Person or where there is
a change in or distribution with respect to the Common Stock), or sale, transfer
or lease (but not including a transfer or lease by pledge or mortgage to a bona
fide lender) of all or substantially all of the assets of the Company, the
Company, or such successor or purchasing corporation, as the case may be, shall,
as a condition to closing any such reorganization, merger or sale, duly execute
and deliver to the Holder hereof a new warrant so that the Holder shall have the
right to receive, at a total purchase price not to exceed that payable upon the
exercise or conversion of the unexercised portion of this Warrant, and in lieu
of the Warrant Shares theretofore issuable upon exercise or conversion of this
Warrant, the kind and amount of shares of stock, other securities, money and
property that would have been receivable upon such reorganization, merger or
sale by the Holder with respect to the Warrant Shares if this Warrant had been
exercised immediately before the consummation of such transaction.  Such new
warrant shall provide for adjustments that shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 2.  The
provisions of this subparagraph (c) shall similarly apply to successive
transactions of the type described in this subparagraph (c).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           Adjustment for Issuance of Shares of Common Stock Below Warrant
Price.  If the Company shall issue, or be deemed to issue (as provided below),
any additional shares of Common Stock other than Excluded Stock, as defined
below (“Additional Shares of Common Stock”), for a consideration per share less
than $1.16 (excluding subdivisions, stock dividends, combinations,
reclassifications and reorganizations which are covered in Sections 2(a), 2(b)
and 2(c) above), the Warrant Price shall be reduced concurrent with each such
issuance to a price calculated as follows:
 
Adjusted Warrant Price = (Outstanding Stock x Warrant Price) + Additional Stock
Consideration
   Outstanding Stock + No. of Additional Shares of Common Stock
 
As used herein:
 
“Additional Stock Consideration” means the consideration received by the Company
upon the issuance of the Additional Shares of Common Stock.
 
“Convertible Securities” means any evidence of indebtedness, shares or
securities, in each case convertible into or exchange for Additional Shares of
Common Stock.
 
“Excluded Stock” means (a) securities issued, or deemed issued (as provided
below), to directors, officers, employees or consultants of the Company or a
subsidiary of the Company in connection with their service as directors of the
Company or a subsidiary of the Company, their employment by the Company or a
subsidiary of the Company or their retention as consultants by the Company or a
subsidiary of the Company under stock option plans of the Company; (b) shares of
Common Stock issuable upon exercise of warrants outstanding as of the Issuance
Date; (c) shares of Common Stock issued, or deemed issued (as provided below),
pursuant to a merger, consolidation or stock or asset acquisition approved by
the Company’s Board of Directors; (d) the issuance, or deemed issuance, of
securities of the Company for any purpose and in any amount as approved by the
holders of Offering Warrants exercisable for seventy (70%) percent of the
Warrant Shares issuable upon exercise of the then outstanding Offering Warrants;
(e) shares issued, or deemed issued, to persons or entities in connection with a
strategic partnership, joint venture or other similar agreement with the
Company, provided such issuances are primarily for other than equity financing
purposes and are approved by a two-thirds majority of the members of the Board
of Directors; (f) shares issued, or deemed issued, pursuant to any equipment
leasing arrangement or debt financing from a bank or similar institution
approved by a two-thirds majority of the members of the Board of Directors;
provided such financing is primarily for non-equity financing purposes; (g)
shares of Common Stock issued or issuable upon exercise of the Offering
Warrants; and (h) shares of Common Stock issued or issuable upon conversion of
the Series C Convertible Preferred Stock or the Series D Convertible Preferred
Stock.


“No. of Additional Shares of Common Stock” means the number of units of
Additional Shares of Common Stock issued in connection with the issuance of the
same.
 
“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Outstanding Stock” means the total number of shares of Common Stock outstanding
plus the total number of shares of Common Stock issuable upon conversion or
exercise of outstanding Convertible Securities (including this Warrant, all
other warrants and any Options) immediately prior to the issuance of the
Additional Shares of Common Stock; provided that the number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company.
 
No adjustment in the Warrant Price need be made if such adjustment would result
in a change in the Warrant Price of less than $0.001.  Any such adjustment which
is not made shall be carried forward and shall be made at the time of and
together with any subsequent adjustment which, on a cumulative basis, amounts to
an adjustment of $0.001 or more in the Warrant Price.  No adjustment in the
Warrant Price of this Warrant shall be made in respect of the issuance of
Additional Shares of Common Stock unless the consideration per share for such
Additional Shares of Common Stock issued or deemed to be issued (as provided
below) by the Company is less than the Warrant Price then in effect on the date
of, and immediately prior to, such issue, for this Warrant.


For purposes of making any adjustment required under this Section 2(d), the
consideration received by the Company for any issue or sale of securities shall
(a) to the extent that it consists of cash be computed as the amount of cash
received by the Company without deduction of any underwriting or similar
commissions, compensation or concessions paid or allowed by the Company in
connection with such issue or sale, (b) to the extent that it consists of
property other than cash, be computed at the fair market value of that property
as determined in good faith by the Board of Directors, and (c) if Additional
Shares of Common Stock, Convertible Securities or rights or Options are issued
or sold together with other securities or other assets of the Company for a
consideration which covers both, be computed (as provided in clauses (a) and (b)
above) as the portion of the consideration so received that may be reasonably
determined in good faith by the Board of Directors to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or Options.
 
If the holders of seventy percent (70%) in interest of the Offering Warrants
shall, in good faith, disagree with any determination made by the Board of
Directors of the Company of the fair market value of any property (including
without limitation any securities other than shares of Common Stock) pursuant to
the Offering Warrants (such holders hereinafter referred to as the “Requesting
Holders”), and such disagreement is in respect of property valued by the Board
of Directors of the Company at more than $500,000, then the Requesting Holders
may by written notice to the Company (an “Appraisal Notice”), given within 15
days after notice to the holders of the Offering Warrants following such
determination, elect to contest such determination; provided, however, that the
holders of the Offering Warrants may not seek appraisal or any determination of
fair market value to the extent that the Company has received a fairness opinion
or other appraisal from an independent appraiser selected by the Board of
Directors of the Company in connection with the transaction giving rise to such
determination.  Within 15 days after an Appraisal Notice, the Company shall
engage an Appraiser (as defined below) to make an independent determination of
such fair market value (the “Appraiser’s Determination”), and to deliver to the
Company and the holder of this Warrant a report describing its methodology and
results in reasonable detail within 15 days of such engagement.  The Company and
the holder of this Warrant shall be afforded reasonable opportunities to discuss
the appraisal with the Appraiser.  The Appraiser’s Determination shall be final
and binding on the Company and the holder of this Warrant, absent manifest
error.  The costs of conducting an appraisal, including all fees and expenses of
the Appraiser, shall be borne one half by the Requesting Holders (among the
Requesting Holders, pro rata according to the number of shares issuable upon
exercise of outstanding Offering Warrants that are held by the Requesting
Holders) and one half by the Company.  “Appraiser” means an independent
appraiser chosen by the Board of Directors of the Company with the consent of
the Requesting Holder with the greatest number of Shares issuable upon exercise
of the Offering Warrants, which consent shall not be unreasonably withheld or
delayed.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
For purposes of the adjustment required under this Section 2(d), if at any time
or from time to time after the Issuance Date, the Company issues or sells any
Options or Convertible Securities, then in each case the Company shall be deemed
to have issued at the time of the issuance of such Options or Convertible
Securities the maximum number of Additional Shares of Common Stock (as set forth
in the instruments relating thereto, giving effect to any provision contained
therein for a subsequent upward adjustment of such number other than any
provision requiring anti-dilution adjustments (based on price,
recapitalizations, mergers, reorganizations or otherwise), which such
anti-dilution provisions shall only result in upward adjustments upon the
triggering of such anti-dilution adjustment) issuable upon exercise or
conversion thereof and to have received as consideration for the issuance of
such shares of Common Stock an amount equal to the total amount of
consideration, if any, received by the Company for the issuance of such Options
or Convertible Securities plus, in the case of such Options, the minimum amounts
of consideration, if any (as set forth in the instruments relating thereto,
giving effect to any provision contained therein for a subsequent downward
adjustment of such consideration), payable to the Company upon the exercise of
such Options  and, in the case of Convertible Securities, the minimum amounts of
consideration, if any, payable to the Company upon the subsequent conversion of
any such Convertible Security (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities).  No further adjustment of
the Warrant Price, adjusted upon the issuance of such Options or Convertible
Securities, shall be made as a result of the actual issuance of Additional
Shares of Common Stock on the exercise of any such Options or the conversion of
any such Convertible Securities.  If any such Options or the conversion
privilege represented by any such Convertible Securities shall expire without
having been exercised, the Warrant Price adjusted upon the issuance of such
Options or Convertible Securities or upon the triggering of any anti-dilution
adjustments (based on price, recapitalization, mergers reorganizations or
otherwise) thereunder shall be readjusted to the Warrant Price which would have
been in effect had an adjustment been made on the basis that the only Additional
Shares of Common Stock so issued were the Additional Shares of Common Stock, if
any, actually issued or sold for the consideration received by the Company for
the granting of all such Options, whether or not exercised, plus the
consideration received for issuing or selling the Convertible Securities
actually converted plus the consideration, if any, actually received by the
Company (other than by cancellation of liabilities or obligations evidenced by
such Convertible Securities) on the conversion of such Convertible
Securities.  Upon the happening of any of the following events, namely, if the
purchase price provided for in any Option, the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities, or the
rate at which Convertible Securities are convertible into or exchangeable for
Common Stock shall change at any time (including, but not limited to, changes
under or by reason of provisions designed to protect against dilution), the
Warrant Price in effect at the time of such event shall forthwith be readjusted
to the Warrant Price which would have been in effect at such time had such
Options or Convertible Securities still outstanding provided for such changed
purchase price, additional consideration or conversion rate, as the case may be,
at the time initially granted, issued or sold, but only if as a result of such
adjustment the Warrant Price then in effect after any adjustment hereunder is
thereby reduced; and on the termination of any such Option or any such right to
convert or exchange such Convertible Securities, the Warrant Price then in
effect hereunder shall forthwith be increased to the Warrant Price which would
have been in effect at the time of such termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           Certificate of Adjustment.  In each case of an adjustment or
readjustment of the Warrant Price, the Company, at its own expense, shall cause
its Chief Financial Officer (or equivalent officer of the Company) to compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Holder.  The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based.  No adjustment of
the Warrant Price shall be required to be made unless it would result in an
increase or decrease of at least one cent, but any adjustments not made because
of this sentence shall be carried forward and taken into account in any
subsequent adjustment otherwise required hereunder.
 
(f)           No Impairment.  The Company shall not, by amendment of its
certificate of incorporation, by-laws or other organizational documents, or
through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall subject to
Section 8 at all times in good faith assist in carrying out all of the
provisions of this Section 2 and in taking all such action as may be necessary
or appropriate to protect the Holder’s rights under this Section 2 against
impairment.
 
(g)           Fractional Shares.  No fractional shares shall be issuable upon
exercise or conversion of the Warrant and the number of shares to be issued
shall be rounded down to the nearest whole share.  If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying the Holder an amount
computed by multiplying the fractional interest by the fair market value of a
full share.
 
3.           No Shareholder Rights.  This Warrant, by itself, as distinguished
from any shares purchased hereunder, shall not entitle the Holder to any of the
rights of a shareholder of the Company.


4.           Reservation of Stock.  The Company will reserve from its authorized
and unissued stock a sufficient number of shares to provide for the issuance of
the Warrant Shares upon the exercise of this Warrant.  Issuance of this Warrant
shall constitute full authority to the Company’s officers who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares issuable upon the exercise of this Warrant.


5.           Exercise of Warrant.


(a)           This Warrant may be exercised by the Holder hereof, in whole or in
part, at any time prior to the Termination Date, at the election of the Holder
hereof (with the notice of exercise substantially in the form attached hereto as
Attachment 1 duly completed and executed for an exercise under this Section
5(a)) (the “Notice”), by the surrender of this Warrant at the principal office
of the Company or transfer agent and the payment to the Company, by certified or
bank check, or by wire transfer to an account designated by the Company, of an
amount equal to the then applicable Warrant Price multiplied by the number of
Warrant Shares then being purchased (Warrant Shares issued upon such an exercise
described in this Section 5(a), “Cash Shares”).  This Warrant shall be deemed to
have been exercised immediately prior to the close of business on the date of
its surrender for exercise as provided above, and the person entitled to receive
the Warrant Shares issuable upon such exercise shall be treated for all purposes
as the holder of such shares of record as of the close of business on such
date.  As promptly as practicable after such date, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of full Warrant Shares issuable upon such exercise.
 
 
- 6 -

--------------------------------------------------------------------------------

 

 
(b)           At any time prior to the Termination Date, in lieu of exercising
this Warrant for cash, the Holder may elect to receive shares equal to the value
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with notice of such
election substantially in the form attached hereto as Attachment 1 duly
completed and executed for an exercise under this Section 5(b) (a “Net
Exercise”).  The Company shall issue to a Holder who Net Exercises a number of
Warrant Shares computed using the following formula:
 
Y (A - B)
X =                  A
 
Where
 
 
X =
The number of Warrant Shares to be issued to the Holder.

 
 
Y =
The number of Warrant Shares set forth in the Notice.

 
 
A =
The fair market value of one (1) Warrant Share (at the date of such
calculation).

 
 
B =
The Warrant Price (as adjusted to the date of such calculation).



For purposes of this Section 5, the fair market value of a Warrant Share shall
mean:


 
(i)
If traded on a securities exchange, the Nasdaq National Market, Nasdaq SmallCap
Market or other market or over-the-counter system, the fair market value of the
Common Stock shall be deemed to be the average of the closing prices of the
Common Stock on the principal such U.S. exchange or market by trading volume (or
if not traded on a U.S. exchange or market, the principal exchange or market by
trading volume) over the thirty trading days immediately prior to the
determination date; or

 
 
(ii)
If there is no public market for the Common Stock, the fair market value shall
be the price per Warrant Share that the Company could obtain from a willing
buyer for Warrant Shares sold by the Company from authorized but unissued
Warrant Shares, as such prices shall be determined in good faith by the
Company’s Board of Directors.



(c)           Notwithstanding anything to the contrary contained herein, to the
extent this Warrant is not previously exercised, and if the fair market value of
one Warrant Share is greater than the Warrant Price then in effect, this Warrant
shall be deemed automatically exercised pursuant to Section 5(b) above (even if
not surrendered) immediately before the Termination Date.  To the extent this
Warrant or any portion thereof is deemed automatically exercised pursuant to
this Section 5(c), the Company agrees to promptly notify the Holder of the
number of Warrant Shares, if any, the Holder is to receive by reason of such
automatic exercise, which number shall be determined in accordance with Section
5(b).
 
6.           Transfer of Warrant.  This Warrant may be transferred or assigned
by the Holder hereof as a whole or in part, provided that prior to such transfer
the transferor provides to the Company, at the Company’s request, an opinion of
counsel satisfactory to the Company that such transfer does not require
registration under the Securities Act.
 
 
- 7 -

--------------------------------------------------------------------------------

 

 
7.           Legends.  Upon issuance, the certificate or certificates evidencing
any Warrant Shares shall bear legends as set forth in the Subscription
Agreement.


8.           Subscription Agreement. This Warrant is one of a number of warrants
(the “Offering Warrants”) issued pursuant to the Subscription Agreement, and the
Warrant Shares shall be entitled to the rights conferred thereon under the
Subscription Agreement and under the Registration Rights Agreement.  Any term of
the Warrant and each other Offering Warrant may be amended and the observance of
any term may be waived by the Company and the holders in-interest of at least
seventy percent (70%) of the then outstanding Offering Warrants, and any such
amendment or waiver shall be binding upon all holders of Offering Warrants.


9.           Termination.  This Warrant shall terminate at 5:00 p.m. New York
City time on the Termination Date.


10.           Miscellaneous.  This Warrant shall be governed by the laws of the
State of New York, as such laws are applied to contracts to be entered into and
performed entirely in New York by New York residents. The headings in this
Warrant are for purposes of convenience and reference only, and shall not be
deemed to constitute a part hereof.  Subject to the provisions of Section 8
hereof, neither this Warrant nor any term hereof may be changed or waived
orally, but only by an instrument in writing signed by the Company and the
Holder.  All notices and other communications from the Company to the Holder of
this Warrant shall be delivered personally or by facsimile transmission or
mailed by first class mail, postage prepaid, to the address or facsimile number
furnished to the Company in writing by the last Holder of this Warrant who shall
have furnished an address or facsimile number to the Company in writing, and if
mailed shall be deemed given three days after deposit in the United States
mail.  Upon receipt of evidence satisfactory to the Company of the ownership of
and the loss, theft, destruction or mutilation of any Warrant and, in the case
of any such loss, theft or destruction, upon receipt of indemnity or security
satisfactory to the Company or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Company will make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
shares of Common Stock.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 




ISSUED:
April 28, 2008





NEUROLOGIX, INC.





By:__________________________________



Name: John E. Mordock



Title: President and Chief Executive Officer





 By:__________________________________



Name: Marc L. Panoff



Title: Chief Financial Officer, Treasurer and Secretary

 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Attachment 1
 


 


 
NOTICE OF EXERCISE
 
TO:
NEUROLOGIX, INC.
   
1.
The undersigned hereby:



 
q
elects to purchase     shares of Common Stock of the Company pursuant to Section
5(a) of the attached Warrant, and tenders herewith payment of the purchase price
of such shares in full, or



 
q
elects to exercise its net issuance rights pursuant to Section 5(b) of the
attached Warrant with respect to     shares of Common Stock (such number being
“Y” in the formula in such Section).



2.
Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:



______________________________
(Name in which certificate(s) are to be issued)


_______________________________
(Address)








________________________________
(Name of Warrant Holder)              


By:_____________________________


Title:____________________________


Date signed: ______________________
 
 
- 10 -